Citation Nr: 0126421	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  97-00 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of loan guaranty 
indebtedness in the amount of $36,000.00.


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from January 1952 to 
January 1956.


This appeal arose from an August 1996 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida (the RO) which denied waiver of the 
recovery of loan guaranty indebtedness in the amount of 
$36,000 on the basis of a finding of bad faith on the part of 
the appellant.

The appellant appeared and testified before the Committee at 
the RO in January 1997.

In an April 1998 decision, the Board found that there was no 
showing of bad faith on the part of the appellant in the 
creation of the loan guaranty debt and no statutory bar to a 
waiver of the loan guaranty indebtedness.  The Board 
therefore remanded the appellant's claim for readjudication 
of the issue on appeal in light of this finding. 

The Committee again denied the appellant's request for waiver 
in a June 2001 decision.

FINDINGS OF FACT

1.  In April 1988, the appellant and his spouse obtained a VA 
home loan in the amount of $120,695.00.

2.  The appellant defaulted on his home loan payments in 
February 1989.  Notice of Default and Intent to Foreclose was 
provided in July 1989.  The property was eventually sold, 
following Chapter 13 bankruptcy proceedings, at a foreclosure 
sale, for an amount less than the unpaid principal balance, 
accrued interest, and foreclosure expenses.

3.  In January 1996, the lender filed a claim under the loan 
guaranty, which was satisfied in the amount of $36,000.00 by 
VA.  This amount was charged to the appellant as loan 
guaranty indebtedness to the VA.

4. The appellant would be unjustly enriched if a waiver of 
recovery of the loan guaranty indebtedness in the amount of 
$36,000.00, plus interest, was granted.

5.  Recovery of the total amount of the indebtedness, 
$36,000, would not result in undue hardship and is not 
contrary to the considerations of equity and good conscience.


CONCLUSIONS OF LAW

1. After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. § 1.964(a) (2001).

2.  The appellant was free from fraud, misrepresentation, and 
bad faith in the creation of the loan guaranty indebtedness; 
however, recovery of $36,000.00 of the loan guaranty 
indebtedness, would not violate the principles of equity and 
good conscience. 38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 1.964, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) became law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (Nov. 9, 2000).  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000.  In the instant case, VA has met its duty 
to assist the appellant in the development of his request for 
waiver.  The appellant was notified in the statement and 
supplemental statements of the case of the information and 
evidence necessary to substantiate his request and he has 
been afforded the opportunity to submit pertinent evidence.  
The RO has made all apparent and reasonable efforts to obtain 
all pertinent evidence.  The appellant appeared and testified 
before the Committee at the RO in January 1997.  Financial 
Status Reports were completed by the appellant and considered 
in the equity and good conscience determination.  There is no 
reasonable possibility that further assistance to the 
appellant would aid him or otherwise change the outcome of 
his appeal.  For this reason, a remand due to the VCAA is not 
necessary.

In April 1988, the appellant acquired title to real property 
(referred hereinafter as "home" or "subject property") 
located in Tampa, Florida with a loan of $120,695.00.  The 
purchase of the subject property was financed in part by a VA 
guaranteed loan in the original amount of $36,000.00.

In July 1989, the VA received a Notice of Default and 
Intention to Foreclose from the mortgage company which 
indicated that the initial date of default was in February 
1989.  However, attempts to foreclose by the lender were 
stayed when the appellant and his spouse filed for Chapter 13 
bankruptcy protection.  

In an August 1994 letter to the lender, the appellant's 
spouse reported that they could no longer afford to pay 
$1,286.06 a month to the lender and $1,000.00 a month to the 
bankruptcy Trustee.  She reported that her yearly gross 
income was $32,000.00 and the appellant received $9,144.00 
yearly from social security.  She noted that they had no 
outstanding bills, "just normal monthly payments."

The United States Bankruptcy Court entered an order 
dismissing the appellant's Chapter 13 case in February 1995.  

The lender filed a claim under loan guaranty in October 1995.  
It was reported that the subject property had been sold at 
foreclosure in July 1995 for $95,037.00.  In January 1996, 
the RO notified the lender that an analysis and accounting of 
its claim had been completed, and that a check in the amount 
of $36,550.00, representing the maximum guaranty of 
$36,000.00 and $550.00 appraisal costs, would be forwarded.  

In July 1996, the appellant filed a request for waiver of 
recovery of the loan guaranty indebtedness and submitted a 
Financial Status Report.  It was reported that the appellant 
received $783.00 per month from social security, and that his 
spouse was currently unemployed.  Their total monthly 
expenses were reported to be $778.00.  They had $200.00 in 
the bank and owned an unencumbered 1985 automobile valued at 
$1,500.00.  

In an August 1996 Decision on Waiver of Indebtedness, the 
Committee determined that there was bad faith on the part of 
the appellant with respect to creation of the indebtedness at 
issue which precluded granting of a waiver.  

According to information gleaned from documents of record, to 
include transcripts of testimony provided during the January 
1997 Committee hearing, the appellant lost his job as the 
result of medical difficulties.  Social security disability 
records reveal that he was granted entitlement to social 
security disability in September 1993, effective March 1993, 
based upon a finding that he had been disabled since November 
1992.  

Another Financial Status Report was filed in February 1997.  
It was reported that the appellant received $806.00 per 
month, social security disability, and that his spouse's net 
income was $962.64 per month.  Their total monthly expenses 
were reported to be $1,478.00, with net income and social 
security benefits outweighing total monthly expenses by 
$290.64.  The appellant and his spouse reported additional 
assets, including $200.00 in the bank; a 1985 automobile 
valued at $1,500.00; and real property in Oklahoma valued at 
$3,850.00, after consideration of payment of a mortgage in 
the amount of $32,000.00 and a lien in the amount of 
$5,000.00. 

In an April 1998 decision, the Board, after an independent 
review of the record, determined there was no fraud, 
misrepresentation, or bad faith on the part of the appellant 
with respect to creation of the indebtedness at issue, and 
that waiver was not precluded under the provisions set forth 
in 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000).  
Therefore, the appellant's claim was remanded for 
adjudication of whether recovery of the indebtedness in the 
amount of $36,000.00 would be against the principles of 
equity and good conscience, thereby permitting waiver under 
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000) and 38 C.F.R. 
§§ 1.964(a), 1.965(a) (2000).

The Committee again denied the appellant's claim for waiver 
of loan guaranty indebtedness in June 2001, and the claim has 
been returned to the Board for further adjudication.  

In this regard, the Board points out that the law and 
regulations authorize a waiver of collection of a loan 
guaranty indebtedness from an appellant where he or she has 
been found to be free from an indication of fraud, 
misrepresentation, or bad faith, and both of the following 
factors are found to exist: (1) after default there was a 
loss of the property which constituted security for the loan, 
and (2) collection of the indebtedness would be against 
equity and good conscience. 38 U.S.C.A. § 5302(b) (West 1991 
& Supp. 2000); 38 C.F.R. § 1.964(a) (2000).

As mentioned, the Board, in its April 1998 decision, found 
that there was no fraud, misrepresentation, or bad faith on 
the part of the appellant with respect to creation of the 
indebtedness at issue.  Therefore, in order to dispose of 
this matter on appeal, the Board must determine whether 
recovery of the indebtedness in the amount of $36,000.00 
would be against the principles of equity and good 
conscience, thereby permitting waiver under 38 U.S.C.A. § 
5302(a) (West 1991 & Supp. 2000) and 38 C.F.R. §§ 1.964(a), 
1.965(a) (2000).

The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2001).  The 
elements of equity and good conscience are as follows: (1) 
fault of debtor, where actions of the debtor contribute to 
creation of the debt; (2) balancing of faults, weighing fault 
of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

In assessing the matter of fault of the debtor with respect 
to the issue of waiver of overpayment, clearly, under the 
facts presented, the appellant and his spouse failed to make 
mortgage payments beginning in February 1989, despite being 
contractually obligated to do so.

The evidence reflects that economic factors, particularly the 
appellant's inability to work due to health problems, 
contributed to his inability to pay the mortgage or maintain 
the Chapter 13 bankruptcy plan and resulted in the subsequent 
default.  The record further reflects that some, although 
very little, attempt was made to investigate the option of a 
possible of sale, which was declined because it appeared that 
the market would attract offers which were less than the 
amount due on the mortgage.  Also, the appellant did 
participate in an attempt to prevent foreclosure through 
Chapter 13 bankruptcy proceedings, which were dismissed when 
he claimed that he could no longer maintain his plan 
payments.

In the Board's estimation, little fault was demonstrated by 
the appellant.  In essence, the foreclosure was mostly due to 
circumstances beyond his control, namely poor health.  He 
investigated the possibility of sale of the property, but 
decided to stave off foreclosure through Chapter 13 
bankruptcy protection.  It appears to the Board that such 
attempts were sincere and not a sham.

The only fault on the part of the appellant which the Board 
has identified is his apparent refusal to sell the house at a 
loss after merely speaking with a couple of appraisers who 
advised that he would not be able to sell for what he owed on 
the property.  It appears that the appellant's willingness to 
believe that the house was not salable without further 
investigation led to eventual foreclosure years later.

With respect to a balancing of faults, VA notified the 
appellant in a timely fashion at every step of the process.  
Foreclosure appears to have been accomplished with minimal 
delay.

After reviewing the record on appeal, the Board can find no 
indication that the action or inaction by the VA contributed 
in any way to the loss of the property, nor has the appellant 
pointed to any such actions on the part of VA which would 
outweigh his own actions in this matter.  The VA has absorbed 
a loss in this transaction.

There is no evidence that the VA shared responsibility for 
the creation of the indebtedness.  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities. According to the veteran's most current 
Financial Status Report, net monthly expenses outweighed net 
monthly income by $290.64, and he had assets, including 
$200.00 cash, an automobile valued at $1,500.00, and real 
property valued at $3,850.00 (after payment of a secured 
mortgage and lien).

In the most recent February 1997 Financial Status Report, the 
appellant indicated that he and his spouse owed $300.00 in 
monthly credit card payments, after having reported no credit 
card debts in July 1996.  It is significant to note further 
that when the appellant's spouse was unemployed at the time 
of their July 1996 financial report their expenses totaled 
only $778.00 per month and almost doubled to $1,478.00 before 
he filed his February 1997 financial report, after she became 
employed.  The Board is cognizant that the appellant is 
utilizing funds for the payment of these debts which have 
been created during the pendency of this appeal.  However, it 
should be noted that the Government is entitled to the same 
consideration as other creditors or potential creditors.

Furthermore, as mentioned, the most recent Financial Status 
Report reflects that the appellant's monthly income currently 
outweighs his monthly expenses.  In light of this and the 
other factors discussed, the Board finds that recovery of the 
indebtedness would not result in undue financial hardship on 
the appellant, nor deprive him of the basic necessities of 
life.  (The appellant did not respond to the RO's request for 
current financial information sent during the remand 
process.) 

A review of the other elements pertaining to the principles 
of equity and good conscience, as set forth by 38 C.F.R. § 
1.965(a) (2001), does not persuade the Board that the 
Government should forego its right to collection of the 
indebtedness in this instance.  Recovery of the indebtedness 
would not defeat the purpose of the VA loan guaranty program, 
and the appellant would be unjustly enriched if waiver of the 
loan indebtedness was granted.  The Government has, as 
previously pointed out, already absorbed a substantial loss.  
Further, there is no evidence showing that the appellant 
changed positions to his detriment in reliance upon the VA 
loan program or that requiring repayment of the indebtedness 
would defeat the purpose of the VA loan program.

The facts of this case do not demonstrate that recovery of 
the indebtedness would be against the principles of equity 
and good conscience. 38 C.F.R. §§ 1.964, 1.965 (2000).  Thus, 
it is concluded that a waiver of recovery of the indebtedness 
of VA loan guaranty benefits at issue in this appeal, 
totaling $36,000.00, is not warranted. The evidence of record 
is not so evenly balanced that there is doubt as to any 
material issue.


ORDER

Waiver of recovery of loan guaranty indebtedness in the 
amount of $36,000.00 is denied.





		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 


